Exhibit 10.2

 

ARAMARK 2001 EQUITY INCENTIVE PLAN

DEFERRED STOCK UNITS AWARD

 

CERTIFICATE OF GRANT

 

This certifies that the Participant:

 

[NAME OF NON-EMPLOYEE DIRECTOR]

 

Is entitled to the number of Deferred Stock Units

indicated below:

 

Number of Shares

 

Class of Common Stock:    B    Number of Shares:                    
                 Date of Grant:    Participant Account #:                    

 

This DSU Award is subject to the terms of the ARAMARK 2001 Equity Incentive Plan
and the terms of this Certificate, including the attached Rules and Procedures
for Non-Employee Director Deferred Stock Units.



--------------------------------------------------------------------------------

ARAMARK 2001 EQUITY INCENTIVE PLAN

 

RULES AND PROCEDURES

 

NON-EMPLOYEE DIRECTOR DEFERRED STOCK UNITS

 

These Rules and Procedures form a part of the Non-Employee Director Deferred
Stock Unit Award to which this Exhibit A is attached.

 

1. Grant of DSUs. The Company hereby grants the number of deferred stock units
(“DSUs”) listed on the attached grant certificate to the Participant, on the
terms and conditions hereinafter set forth. This grant is made pursuant to the
terms of the ARAMARK 2001 Equity Incentive Plan (the “Plan”), which Plan, as
amended from time to time, is incorporated herein by reference and made a part
of this Agreement. Each DSU represents the unfunded, unsecured right of the
Participant to receive a share of Class A or Class B common stock, par value
$0.01 per share, (as specified below) of the Company (each a “Share”), on the
dates specified herein. Capitalized terms not otherwise defined herein shall
have the same meanings as in the Plan.

 

2. Payment of Shares.

 

  (a) The Company shall, subject to the remainder of this Agreement, transfer to
the Participant a number of shares of Class B Common Stock, par value $0.01 per
share, of the Company equal to the number of DSUs granted to the Participant
under this Agreement six months after the date on which the Participant ceases
to serve as a member of the Board of Directors of the Company (in whole Shares
only with the Participant receiving a cash payment equal to the Fair Market
Value of any fractional Share on or about the transfer date). For purposes of
this Agreement, the Fair Market Value of any Share shall equal the Fair Market
Value of a share of Class B common stock, par value $0.01 per share, of the
Company.

 

  (b) In the event of a Change in Control, Shares equal to all outstanding DSUs
hereunder shall be distributed to the Participant immediately prior to the
Change in Control; provided that the Committee may determine that, in lieu of
Shares and/or fractional Shares, the Participant shall receive a cash payment
equal to the Fair Market Value of such Shares (or fractional Shares, as the case
may be) on such date. For purposes of this Agreement, “Change in Control” shall
mean the occurrence of any of the following events:

 

  (i)

any Person (other than (A) a Person holding securities representing 10% or more
of the combined voting power of the Company’s outstanding securities as of the
date that the Company completed its initial public offering of its class B
common stock (a “Pre-Existing Shareholder”) or a transferee of a Pre-Existing
Shareholder receiving securities of the Company by reason of death of the
Pre-Existing Shareholder pursuant to the terms of a will or trust or through
intestacy, (B) the Company, any trustee or other fiduciary holding securities
under an employee benefit plan of the Company, or (C) any company owned,
directly or indirectly, by



--------------------------------------------------------------------------------

 

the shareholders of the Company in substantially the same proportions as their
ownership of Shares of the Company), becomes the Beneficial Owner, directly or
indirectly, of securities of the Company, representing (I) 35% or more of the
combined voting power of the Company’s then-outstanding securities and (II) more
of the combined voting power of the Company’s then-outstanding securities than
the Pre-Existing Shareholders in the aggregate.

 

  (ii) during any period of twelve consecutive months, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director nominated by any Person (other than the Company) who publicly
announces an intention to take or to consider taking actions (including, but not
limited to, an actual or threatened proxy contest) which if consummated would
constitute a Change in Control under (i), (iii) or (iv) of this Section 2(b))
whose election or appointment by the Board or nomination for election by the
Company’s shareholders was approved in advance by a vote of at least two-thirds
of the directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority thereof;

 

  (iii) the consummation of any transaction or series of transactions resulting
in a merger or consolidation in which the Company is involved, other than a
merger or consolidation which would result in the shareholders of the Company
immediately prior thereto continuing to own (either by remaining outstanding or
by being converted into voting securities of the surviving entity), in the same
proportion as immediately prior to the transaction(s), more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation; or

 

  (iv) the complete liquidation of the Company or the sale or disposition by the
Company of all or substantially all (i.e., more than 51%, measured by fair
market value) of the Company’s assets

 

but only to the extent that, in each of the foregoing instances, such event or
events constitutes a “Change in Control Event” pursuant to Section 409A of the
Internal Revenue of 1986, as amended.

 

  (c) Upon each transfer of Shares in accordance with Sections 2(a) or 2(b) of
this Agreement, DSUs with respect to which Shares have been transferred
hereunder shall be extinguished. Shares transferred in accordance with Section
2(a) shall be Class B common stock, par value $0.01 par share, of the Company.
Shares transferred in accordance with Section 2(b) shall be Class A Common
Stock, par value $0.01 per share, of the Company.

 

3.

Dividends. If on any date while DSUs are outstanding hereunder the Company shall
pay any dividend on the Shares (other than a dividend payable in Shares), the
number of DSUs granted to the Participant shall, as of such dividend payment
date, be increased by a number of DSUs equal to: (a) the product of (x) the
number of DSUs held by the Participant as of the related dividend record date,
multiplied by (y) the per Share amount of any cash dividend (or, in the case of
any dividend payable in whole or in part other than in cash, the per Share value
of such dividend, as determined in good faith by the



--------------------------------------------------------------------------------

 

Committee), divided by (b) the Fair Market Value of a Share on the payment date
of such dividend. In the case of any dividend declared on Shares that is payable
in the form of Shares, the number of DSUs granted to the Participant shall be
increased by a number equal to the product of (I) the aggregate number of DSUs
that have been held by the Participant through the related dividend record date,
multiplied by (II) the number of Shares (including any fraction thereof) payable
as a dividend on a Share. Shares shall be transferred with respect to all
additional DSUs granted pursuant to this Section 3 at the same time as Shares
are transferred with respect to the DSUs to which such additional DSUs were
attributable.

 

4. Adjustments Upon Certain Events. In the event of any change in the
outstanding Shares by reason of any stock split, reorganization,
recapitalization, merger, consolidation, amalgamation, spin-off or combination
transaction or exchange of Shares or other corporate exchange, or any
distribution to shareholders of Shares (other than any dividends covered by
Section 3 above) or any transaction similar to the foregoing (collectively, an
“Adjustment Event”), the Committee may, in its sole discretion and without
liability to any person, adjust any Shares or DSUs subject to this Agreement to
reflect such Adjustment Event; provided that such adjustment shall be consistent
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended.

 

5. No Right to Continued Service as a Director. Neither the Plan nor these Rules
and Procedures shall be construed as giving the Participant the right to
continue to serve as a director of the Company. Further, the Company may at any
time cease to nominate the Participant for reelection to the Board of Directors
of the Company, free from any liability or any claim under the Plan or these
Rules and Procedures, except as otherwise expressly provided herein.

 

6. No Acquired Rights. In participating in the Plan, the Participant
acknowledges and accepts that the Committee or the Board has the power to amend
or terminate the Plan at any time and that the opportunity given to the
Participant to participate in the Plan is entirely at the discretion of the
Committee or the Board and does not obligate the Company or any of its
Affiliates to offer such participation in the future (whether on the same or
different terms).

 

7. No Rights of a Shareholder. The Participant shall not have any rights as a
shareholder of the Company until the Shares in question have been registered in
the Company’s register of shareholders.

 

8. Legend on Certificates. Any Shares issued or transferred to the Participant
pursuant to Section 2 of this Agreement shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable Federal or state laws or relevant securities laws of the jurisdiction
of the domicile of the Participant, and the Committee may cause a legend or
legends to be put on any certificates representing such Shares to make
appropriate reference to such restrictions.

 

9. Transferability. DSUs may not be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by the Participant otherwise than by will
or by the laws of descent and distribution, and any purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance not permitted by
this Section 9 shall be void and unenforceable against the Company or any
Affiliate.



--------------------------------------------------------------------------------

10. Choice of Law. THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THE
PARTICIPANT’S RIGHTS WITH RESPECT TO THE DSUs SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF DELAWARE WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

 

11. DSUs Subject to Plan. By accepting the award of DSUs, the Participant agrees
and acknowledges that the Participant has received and read a copy of the Plan.
All DSUs are subject to the Plan. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.

 

12. Section 409A. Notwithstanding anything in these Rules and Procedures to the
contrary, any payments hereunder that would be subject to the additional income
tax imposed by Section 409A of the Internal Revenue Code of 1986, as amended,
shall be deferred until the earliest date that such payments may be made without
the imposition of such tax.